DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/31/22 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 11,348,497. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-39 of U.S. Patent No. 10,483,755. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-39 contain all of the limitations of claims 1-13.
Claims 1, 2, 5-9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-38 of U.S. Patent No. 9,673,616. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-38 contain all of the limitations of claims 1, 2, 5-9, and 11-13.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1-13 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 8, especially the voltage converter is to selectively start an output of the second driving voltage after a detection period which is after an output of the first driving voltage. The closest prior art of record is Benton U.S. Patent No. 5,515,390 (hereinafter “Benton”). Regarding claim 1, Benton teaches a display device (refer to fig.1), comprising: a display panel (i.e. liquid crystal display 1)(fig.1) comprising a plurality of pixels (i.e. elements 2)(fig.1), the pixels being configured to operate in response to a first driving voltage, a second driving voltage, and a data signal (refer to col. 3 lines 11-27)(refer also to first wiring, second wiring and data in the figure below)(fig.1); a voltage converter (i.e. drive circuitry 4 and control circuit 7)(fig.1) to provide the first driving voltage to the display panel through a first wiring (i.e. first wiring in the figure below)(fig.1) and the second driving voltage to the display panel through a second wiring (i.e. second wiring in the figure below)(fig.1); and a detector (i.e. voltage comparator 9)(fig.1) configured to control the output of the first and second driving voltages of the voltage converter based on a magnitude of a wiring voltage corresponding to voltage on the second wiring (refer to fig.2). However Benton does not teach the voltage converter is to selectively start an output of the second driving voltage after a detection period which is after an output of the first driving voltage. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Benton to arrive at the claimed invention. Claims 2-7 are allowed based on their dependency on claim 1. Claim 8 is allowed mutatis mutandis the reasons for claim 1 above. Claims 9-13 are allowed based on their dependency on claim 8.
    PNG
    media_image1.png
    431
    734
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839